Case 2:19-cV-02225-TLP-cgc Document 1-2 Filed 04/10/19 Page 1 of 5 Page|D 5

IN THMNITED STATE§ DISTRICT COURT
FOR THE WI§.STERN DISTRICT OF TENNESSEE

 

 

 

 

WESTERN DIVISION
LINDA K. HENRY, )
)
Plaintiff, ) NO.
v. )
) JUDGE
SWIFT TRANSPORTATION SERVICES, ) MAGISTRATE JUDGE
LLC and JESSE LEE WILLIAM )
LINBOOM, )
)
Defendants. )

NOTICE OF FILING OF REMOVAL TO PLAINTIFF’S ATTORNEYS
To: Jennifer H. Collins, Esq.
J ames R. Davis, Jr., Esq.
REAVES LAW FIRM, PLLC
4466 Elvis Presley Boulevard, Suite 310
Memphis, TN 38116
Notice is hereby given that the Defendant, Swift Transportation Services, LLC, in the
above-styled cause heretofore filed in the Circuit Court of Shelby County, Tennessee, at
Memphis, has this day filed in the District Court of the United States for the Western District of
Tennessee, in the office of the Clerk thereof, in Memphis, Tennessee, a Notice of Rernoval of
this cause from the state court to the District Court and has attached to the Notice of Removal
the Complaint and other initial file documents A copy of the Notice of Removal is attached

hereto and served herewith.

This 10th day of April, 2019.

EXH|B|T

§
-n
o
z
9
3
E
2
m

 

Case 2:19-cV-02225-TLP-cgc Document 1-2 Filed 04/10/19 Page 2 of 5 Page|D 6

Respectfully submitted,

LEWIS THOMASON

By: /s/ John R. Tarpley
John R. Tarpley, BPR # 9661
424 Church Street, Suite 2500
P.O. Box 198615
Nashville, TN 37219
(615) 259-1366

Attorneysfor Defendant Swifi Transportation
Ser'vices, LLC

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing NOTICE OF FILING OF REMOVAL TO
PLAINTIFF’S ATTORNEY Was filed electronically. Notice of this filing Will be Sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. All other parties Will be served by regular U.S. mail. Parties may access this filing
through the Court’s electronic filing system.

Jennifer H. Collins, Esq.

J ames R. Davis, Jr., Esq.

REAVES LAW FIRM, PLLC

4466 Elvis Presley Boulevard, Suite 310
Memphis, TN 38116

This the 10th day of April, 2019.

/s/ John R. Tarpley

Case 2:19-cV-02225-TLP-cgc Document 1-2 Filed 04/10/19 Page 3 of 5 Page|D 7

IN THE CIRCUIT COURT OF SHE_LBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL_DISTRICT AT MEMPHIS

LINDA K. HENRY, )
)
Plaintiff, ) No. CT-1027-19
V. ) DIVISION VII
)
SWIFT TRANSPORTATION SERVICES, ) JURY DEMAND
LLC and JESSE LEE WILLIAM )
LINBOOM, )
)
Defendants. )

NOTICLOF FILING OF NOTICE OF REMOVAL TO F§L)ERAL COURT
To: Ms. Temiika D. Gipson
Shelby County Circuit Court Clerk
140 Adams Avenue, Room 324
Memphis, TN 38103
Please take notice that defendant SWift Transportation Services, LLC, by and through
counsel, pursuant to 28 U.S.C. § 1441, et seq., has filed in the United States District Court for
the Western District of Tennessee a Notice of Removal of the above-captioned cause of action
from Shelby County Circuit Court to the United States District Court for the Western District of
Tennessee. A copy of the Notice of Removal is attached as Exhibit 1. The basis for removal of
this cause of action is diversity jurisdiction and an amount in controversy exceeding $75,000.00,
Which places original jurisdiction over this matter With the District Court. Pursuant to 28 U.S.C. §
l446(d), the Shelby County Circuit Court shall proceed no further on this case unless and until
the case is remanded by the United States District Court for the Western District of Tennessee.
Please promptly acknowledge receipt and filing of this Notice and the copy of the Notice
of Removal in your office by completing and signing the Acknowledgment found on the second

page of this Notice, an extra copy of Which is enclosed for this purpose, With the request that it

be returned When si gned.

Case 2:19-cV-02225-TLP-cgc Document 1-2 Filed 04/10/19 Page 4 of 5 Page|D 8

ACKNowL§:_l_)GEMENT

I, Temiika D. Gipson, Circuit Court Clerk of Shelby County, Tennessee, do hereby
acknowledge receipt of the above notice and papers referred to therein, and certify that I have on
the date and hour below stated, filed the said copy of the Notice to remove this cause to the
United Stated District Court at Nashville, Tennessee, this day of April, 2019.

 

Circuit Court Clerk of Shelby County, Tennessee

Respectfully submitted,

LEWIS THOMASON

 
   

   

n R. Tarpley, BPR # 966
424 Church Street, Suite 2500
P.O. Box 198615

Nashville, TN 37219

(615) 259-1366

Attorneysfor Defendant Swift Transportation
Services, LLC

Case 2:19-cV-02225-TLP-cgc Document 1-2 Filed 04/10/19 Page 5 of 5 Page|D 9

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document has been served
on the following counsel of record by placing postage prepaid envelope in United States Mail
Service, addressed to:

Jennifer H. Collins, Esq.

J ames R. Davis, Jr., Esq.

REAVES LAW FIRM, PLLC

4466 Elvis Presley Boulevard, Suite 310
Memphis, TN 38116

This the May Oprril, 2019.
W 'C/ ¢

0

